Opinión concurrente emitida por la
Juez Asociada Señora Rodríguez Rodríguez.
Estoy de acuerdo con la conclusión a que llega el Tribunal hoy. Concurro por estimar que la doctrina de fraccionamiento de causa es en todo punto inaplicable en este caso. Esto, ya que una vez se desestime una reclamación instada en virtud de la cláusula de selección de foro, no podría invocarse el fraccionamiento de causas, pues la referida cláusula constituyó un impedimento para litigar y adjudicar la reclamación en el pleito precedente. Es decir, que la reclamación no era susceptible de adjudicarse en el pleito anterior. Ahora bien, cabe destacar que el Estado sí tiene un interés en la economía procesal y en que las reclamaciones relacionadas a unos mismos hechos se litiguen conjuntamente. En este caso en particular, no obstante, ese interés no es óbice para que se desestime la demanda de coparte.
En cuanto a Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991), mencionado en la opinión del Tribunal, considero necesario indicar, por ser éste el caso normativo en nuestra jurisdicción sobre las cláusulas de selección de foro, que este caso es claramente distinguible del de autos. En Unisys, rechazamos aplicar una cláusula de selección de foro pactada entre la parte demandada y la parte tercera demandada, al determinar que esta última era una parte indispensable en la etapa de los procedimientos en que se encontraba el pleito. Así, si se desestimaba la demanda *528contra tercero en esa etapa procesal, no se hubiese podido adjudicar la demanda original, lo que a su vez hubiese afectado los derechos de la parte demandante, quien no pactó la cláusula de selección de foro. Por el contrario, en el presente caso no se trata de eliminar a una parte indispensable del pleito, sino de desestimar una demanda contra coparte que se relaciona al pleito original, pero cuya adjudicación no es indispensable para disponer de las demás reclamaciones pendientes.
Finalmente, discrepo de la aseveración del Tribunal en nota al calce número 13, puesto que entiendo que lo allí expresado es incompatible con lo resuelto en Unisys, así como con lo indicado en la propia ponencia mayoritaria.
Por los fundamentos que anteceden, concurro con la opinión del Tribunal.